DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 15 December 2020.
Claims 3, 7-9, 13, 19, 21-22, and 24 are canceled by the Applicant.
Claims 1, 4-6, 10-12, 14-18, 20 and 23 are amended by the Applicant.
Claims 1-2, 4-6, 10-12, 14-18, 20 and 23 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
The arguments in response to the claims rejection under 35 U.S.C § 102(a)(1) and/or (a)(2) have been fully considered and in combination with the amendments are found persuasive. 
Regarding the Kinsworthy Prior art:
Kinsworthy does not teach the centrifugal fan disposed entirely within the interior volume of the fan, as the new amendments have more narrowly defined the interior of the fan.
A new rejection is included in this Office Action, necessitated by amendment.
The arguments in response to the claims rejection under 35 U.S.C § 103 have been fully considered and in combination with the amendments are found persuasive, necessitated by amendment. 
A new rejection is included in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2, 5-6, 10-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US 3856431 A), hereafter referred to as Tucker, in view of Morse (US 1875881), hereafter referred to as Morse .
Regarding Claim 1, Tucker discloses the following:
A centrifugal blower, comprising: 
a centrifugal fan (14) including a fan wheel (28, 30), wherein the fan wheel (28, 30) has a rotational axis, and including blades (22) extending radially outwardly from the fan wheel (28, 30); 
a blower housing (12) including a first housing section (40) and a second housing section (42) disposed on opposite sides of the centrifugal fan (14) and extending transverse to the rotational axis of the fan wheel (28, 30), and further including a wall (38) extending between the first housing section (40) and the second housing section (42) along the rotational axis;
an intake passage (43 having opening 16) extending through the first housing section (40) and facilitating fluid flow into the fan wheel (28, 30); and 
an outlet (20) of the blower housing (12) configured to facilitate fluid flow out of the fan wheel (28, 30) and out of the blower housing (12), the outlet (20) is formed by the 
wherein the first housing section (40), the second housing section (42), and the wall (38) form an interior volume of the blower housing (12), wherein a width of the interior volume extends between the first housing section and the second housing section along the rotational axis, (as best seen in FIG. 1, 3)
wherein the width of the interior volume of the blower housing (12) decreases from the outer edge (edge to the left of numeral 10, FIG. 1) to an opposing portion (narrowest side of housing opposing outer edge of outlet duct) of the wall (38) along an axis transverse to the rotational axis. (by way of example see FIG. 1; FIG. 1-3; Col. 1-2)
and wherein the centrifugal fan (14) is disposed entirely within the interior volume (as best seen in FIG. 1, 3).
Tucker does not explicitly disclose the following:
a curved wall extending from the first housing section and having a venturi profile, wherein the curved wall forms an intake passage extending through the first housing section to facilitate flow of an airflow into the blower housing
However Morse teaches the following:
a curved wall (8) extending from the first housing section (left/right wall(s) of fan housing as best seen in FIG. 3) and having a venturi profile (FIG. 3; Page 1, lines 39-42), 
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the inlet of the blower as disclosed by Tucker, wherein the intake passage comprises a curved wall extending from the first housing section and having a venturi profile as taught by Morse, with the expected result of guiding air into the fan. (see Morse, Page 1, lines 39-42)
Regarding Claim 2, Tucker and Morse disclose the following:
The centrifugal blower of claim 1, 
wherein the wall (38) comprises a single panel. (by way of example see FIG. 1; FIG. 1-3; Col. 1-2)
Regarding Claim 4, Tucker and Morse disclose the following: 
The centrifugal blower of claim 1, 
Tucker continues to teach the following:
wherein the width of the interior volume of the blower housing (12) continuously decreases from the outer edge (edge to the left of numeral 10, FIG. 1) to the opposing portion (narrowest side of housing opposing outer edge of outlet duct) of the wall (38) along a portion of a circumference of the wall (38) as the circumference extends toward the opposing portion (narrowest side of housing opposing outer edge of outlet duct) of the wall (38). (by way of example see FIG. 1-2; FIG. 1-3; Col. 1-2)
Regarding Claim 5, Tucker and Morse disclose the following: 
The centrifugal blower of claim 1, 
Tucker continues to teach the following:
wherein the first housing section (40) forms an oblique angle relative to the axis transverse to the rotational axis. (by way of example see FIG. 1-2; FIG. 1-3; Col. 1-2)

The centrifugal blower of claim 1, 
Tucker does not explicitly teach the following:
wherein the oblique angle is less than three degrees.
However the Examiner notes:
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the instant invention to modify angle of the wall(s) of the fan housing relative to the longitudinal axis of the blower as taught by Tucker, which is silent on the relative angle of the walls, to have the claimed relative value(s) of less than three degrees, as applicant has not disclosed that such values perform differently than prior art devices, and the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP § 2144.04 for Legal Precedent as Source of Supporting Rationale.) The Examiner further notes paragraph [0041] of the Instant Application states the relative angle of the walls can be any angle to facilitate expansion of airflow discharged from the rotor, "However, in other embodiments, the length of the wall of the blower assembly may form a one-degree angle, a three-degree angle, a five-degree angle, a ten-degree angle, a twenty- degree angle, a thirty-degree angle, or any other suitable angle relative to the longitudinal axis of the blower assembly to facilitate expansion of the airflow discharged from the rotor of the blower assembly and directed toward the outlet of the blower assembly".
Regarding Claim 10, Tucker and Morse disclose the following: 
The centrifugal blower of claim 1, 

wherein an additional width (width of the curved wall 8) of the curved wall (8) decreases along the axis transverse to the rotational axis. (hence the venturi shape, as best seen in FIG. 3)
Regarding Claim 11, Tucker discloses the following:
A centrifugal blower, comprising: 
a centrifugal fan (10) including a fan wheel (14) configured to rotate about a rotational axis; a blower housing (12) comprising
a first housing section (40), a second housing section (42), and a wall (38) extending between the first housing section (40) and the second housing section (42), wherein the first housing section (40), the second housing section (42), and the wall (38) form an interior volume (interior volume of 12) of the blower housing (12), and wherein a width of the interior volume (interior volume of 12) extends between the first housing section (40) and the second housing section (42) along the rotational axis;
an intake port (16, 18) extending through the first housing section (40) and the second housing section (42) along the width; and 
an outlet port (20) formed by the first housing section (40), the second housing section (42), and the wall (38), wherein the outlet port (20) is bound by an outer edge of the wall (38), the width of the interior volume (interior volume of 12) of the blower housing (12) decreases from the outer edge to an opposing portion of the wall (38) along an axis transverse to the rotational axis (as best seen in FIG. 1, 3), and the centrifugal fan is disposed entirely within the interior volume (as best seen in FIG. 1, 3).

a curved wall extending from the first housing section and having a venturi profile, wherein the curved wall forms an intake passage extending through the first housing section to facilitate flow of an airflow into the blower housing
However Morse teaches the following:
a curved wall (8) extending from the first housing section (left/right wall(s) of fan housing as best seen in FIG. 3) and having a venturi profile (FIG. 3; Page 1, lines 39-42), wherein the curved wall forms an intake passage (7) extending through the first housing section and facilitating fluid flow into the fan wheel (as best seen in FIG. 3)
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the inlet of the blower as disclosed by Tucker, wherein the intake passage comprises a curved wall extending from the first housing section and having a venturi profile as taught by Morse, with the expected result of guiding air into the fan. (see Morse, Page 1, lines 39-42)
Regarding Claim 12, Tucker and Morse disclose the following: 
The centrifugal blower of claim 11, 
Tucker continues to teach the following:
wherein the intake port (16, 18) is eccentrically positioned along a length of the centrifugal blower. (by way of example see FIG. 2; FIG. 1-3; Col. 1-2)
Regarding Claim 14, Tucker and Morse disclose the following: 
The centrifugal blower of claim 11, 
Tucker continues to teach the following:
wherein the wall (38) is a curvilinear panel extending partially about the first housing section (40) and the second housing section (42), wherein the outlet port (20) is 
Regarding Claim 15, Tucker and Morse disclose the following: 
The centrifugal blower of claim 14, 
Tucker continues to teach the following:
wherein an additional width of the curvilinear panel (38) is defined by the width of the interior volume of the centrifugal blower, and the additional width of the curvilinear panel (38) continuously decreases (as best seen in FIG. 2) along a length of the centrifugal blower. (as best seen in FIG. 1-2; FIG. 1-3; Col. 1-2)
Regarding Claim 16, Tucker and Morse disclose the following: 
The centrifugal blower of claim 15, 
Tucker continues to teach the following:
wherein the opposing ends of the curvilinear panel (38) comprise a first end and a second end (left and right sides of outlet 20), wherein the additional width of the curvilinear panel (38) continuously decreases (as best seen in FIG. 2) along the length of the centrifugal blower from the first end to a transition portion (narrowest side of housing opposing outer edge of outlet duct) of the curvilinear panel (38) and the additional width of the curvilinear panel (38) is constant along the length of the centrifugal blower from the transition portion to the second end; (as best seen in FIG. 1-2; FIG. 1-3; Col. 1-2)
wherein the outlet port (20) is positioned at a first end portion (left side of FIG. 1) of the centrifugal blower, and the transition portion (thinnest part of fan casing) is positioned at a second end portion (right side of FIG. 1) of the centrifugal blower (12), opposite to the first end portion (left side of FIG. 1).
Regarding Claim 17, Tucker and Morse disclose the following: 
The centrifugal blower of claim 15, 

wherein the opposing ends of the curvilinear panel (38) comprise a first end and a second end (left and right sides of outlet 20), wherein  the additional width of the curvilinear panel (38) continuously decreases (as best seen in FIG. 2) along the length of the centrifugal blower from the first end to a transition portion (narrowest side of housing opposing outer edge of outlet duct) of the curvilinear panel (38) and the additional width of the curvilinear panel (38) increases along the length of the centrifugal blower from the transition portion to the second end. (as best seen in FIG. 1-2; FIG. 1-3; Col. 1-2)

 Claim(s) 18, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US 3856431 A), hereafter referred to as Tucker, in view of Morse (US 1875881), hereafter referred to as Morse, and Wilson et al (US 20180031274 A1), hereafter referred to as Wilson.
Regarding Claim 18, Tucker discloses the following: 
 a centrifugal blower having a blower housing (12) and a fan wheel (28, 30) having a rotational axis, wherein the blower housing (12) includes a first housing section (40) and a second housing section (42) disposed on opposite sides of the fan wheel (28, 30) and extending transverse to the rotational axis of the fan wheel (28, 30), a wall (38) extending between the first housing section (40) and the second housing section (42) along the rotational axis and defining a width of the blower housing (12), and 
an outlet (20) formed by the first housing section (40), the second housing section (42), and the wall (38), wherein the outlet (20) includes an outer edge (edge to the left of numeral 10, FIG. 1) of the wall (38) and

Tucker does not explicitly disclose the following:
a curved wall extending from the first housing section and having a venturi profile, wherein the curved wall forms an intake passage extending through the first housing section to facilitate flow of an airflow into the blower housing
However Morse teaches the following:
a curved wall (8) extending from the first housing section (left/right wall(s) of fan housing as best seen in FIG. 3) and having a venturi profile (FIG. 3; Page 1, lines 39-42), wherein the curved wall forms an intake passage (7) extending through the first housing section (left/right wall(s) of fan housing as best seen in FIG. 3) to facilitate flow of an airflow into the blower housing (1);
Tucker and Morse do not explicitly disclose the following:
A heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a heat exchanger having a plurality of tubes configured to flow a refrigerant therethrough; and
wherein rotation of the fan wheel is configured to direct an airflow through the outlet and across the plurality of tubes of the heat exchanger to place the airflow in thermal communication with the refrigerant.
However Wilson teaches the following:
A heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a heat exchanger (62) having a plurality of tubes (as best seen in FIG. 3) configured to flow a refrigerant therethrough; and

MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the inlet of the blower as disclosed by Tucker, wherein the intake passage comprises a curved wall extending from the first housing section and having a venturi profile as taught by Morse, with the expected result of guiding air into the fan. (see Morse, Page 1, lines 39-42)
The Examiner further notes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower as disclosed by Tucker and modified by Morse, by utilizing the blower in a HVAC system by adding a heat exchanger having a plurality of tubes configured to flow a refrigerant therethrough; and wherein rotation of the fan wheel is configured to direct an airflow through the outlet and across the plurality of tubes of the heat exchanger to place the airflow in thermal communication with the refrigerant, as taught by Wilson, since Wilson teaches it is well known in the art to utilize centrifugal blowers in HVAC systems with the expected result of heating or cooling air to heat or cool a residence.
Regarding Claim 20, Tucker, Morse, and Wilson disclose the following: 
The HVAC system of claim 19,
Tucker continues to disclose the following:
wherein the rotation of the fan wheel (28, 30) is configured to draw the airflow into the interior volume (internal portion of housing 12), and wherein the interior volume 
Regarding Claim 23, Tucker, Morse, and Wilson disclose the following: 
The HVAC system of claim 18,
Tucker continues to disclose the following:
wherein the width of the interior volume of the blower housing (12) continuously decreases from the outer edge (edge to the left of numeral 10, FIG. 1) to the opposing portion (narrowest side of housing opposing outer edge of outlet duct) of the wall (38) along a portion of a circumference of the wall (38) as the circumference extends toward the opposing portion (narrowest side of housing opposing outer edge of outlet duct) of the wall (38). (as best seen in FIG. 1-2; FIG. 1-3; Col. 1-2)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745 


/Christopher Verdier/Primary Examiner, Art Unit 3745